107 F.3d 14
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Bladimir ACOSTA-CLAROS, a.k.a. Bladimir Acosta, Petitioner,v.IMMIGRATION AND NATURALIZATION SERVICE, Respondent.
No. 95-70580.
United States Court of Appeals, Ninth Circuit.
Submitted Jan. 14, 1997.*Decided Feb. 03, 1997.

Before:  LAY,** GOODWIN and SCHROEDER, Circuit Judges.


1
MEMORANDUM***


2
Bladimir Acosta-Claros' request for asylum or withholding of deportation was denied by an Immigration Judge.  Acosta-Claros appealed to the Board of Immigration Appeals and the Board dismissed the appeal as abandoned because Acosta-Claros did not notify his representative or the BIA of his current address.  After thorough review of the record and consideration of the arguments presented we conclude the Board properly dismissed Acosta-Claros' appeal as abandoned.


3
PETITION FOR REVIEW DISMISSED.



*
 The panel finds this case appropriate for submission without argument pursuant to Fed.R.App.P. 34(a) and Ninth Circuit Rule 34-4


**
 Honorable Donald P. Lay, Senior Circuit Judge for the Eighth Circuit, sitting by designation


***
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3